DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11,12,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (USPGPUB DOCUMENT: 2019/0103302, hereinafter Yoon).

Re claim 1 Yoon discloses in Fig 1, 2A & 2B, please see modified Fig 2A in office action,  a memory device, comprising:
a substrate(201), having a first active region(left 203) and a second active region(right 203);
a word line(206), formed in the substrate(201) and intersected with the first and second
active regions (see Fig 1);
a first conductive pillar(left 218M) and a second conductive pillar(right 218M), disposed over the substrate(201), and overlapped with and electrically connected to the first and second active regions (by way of 218L/209), respectively, wherein the first and second conductive pillars are arranged along a direction substantially parallel to an extending direction of the word line(206) (see Fig 2B);
a first landing pad(left 218H/219/220) and a second landing pad(right 218H/219/220), disposed on the first and second conductive pillars(left/right 218M), and overlapped with and electrically connected to the first and second conductive pillars(left/right 218M), respectively, wherein sidewalls of the first and second conductive pillars are recessed from sidewalls of the first and second landing pads (since 218M is laterally recessed with respect to 218H/219/220, this may be interpreted as wherein sidewalls of the first and second conductive pillars are recessed from sidewalls of the first and second landing pads); and a dielectric layer(215/212/214)(SiN can be considered dielectric)[0060], laterally surrounding the first and second conductive pillars as well as the first and second landing pads(left/right 218H/219/220 respectively), and having an dielectric layer(215/212/214)(SiN can be considered dielectric)[0060] between the first and second conductive pillars(left/right 218M respectively).

    PNG
    media_image1.png
    552
    490
    media_image1.png
    Greyscale


Re claim 2 Yoon discloses the memory device according to claim 1, wherein the first and second conductive pillars(left/right 218M respectively) as well as the first and second landing pads(left/right 218H/219/220 respectively) are located at the same side of the word line(206).

Re claim 3 Yoon discloses the memory device according to claim 1, wherein a space between the first and second landing pads(left/right 218H/219/220) is sealed by the dielectric layer(215/212/214)(SiN can be considered dielectric)[0060].

Re claim 4 Yoon discloses the memory device according to claim 1, wherein a resistivity of the first and second landing pads(left/right 218H/219/220 respectively) is lower than a resistivity of the first and second conductive pillars(left/right 218M respectively)(since the landing pad includes metal/metal silicide and the conductive pillar includes polysilicon, this may be interpreted as a resistivity of the landing pad is lower than a resistivity of the conductive pillar)[0062,0127].

Re claim 5 Yoon discloses the memory device according to claim 1, wherein a footprint area of the first landing pad(left 218H/219/220) is greater than a footprint area of the first conductive pillar(left 218M), and a
footprint area of the second landing pad(right 218H/219/220) is greater than a footprint area of the second conductive pillar(right 218M) (see Fig 2A).

Re claim 6 Yoon discloses the memory device according to claim 1, wherein a lateral distance between the first and second landing pads(left/right 218H/219/220 respectively) is shorter than a lateral distance between
the first and second conductive pillars(left/right 218M respectively) (see Fig 2A).

Re claim 7 Yoon discloses the memory device according to claim 1, wherein
the first landing pad(left 218H/219/220) is offset from the second landing pad(right 218H/219/220) toward a direction perpendicular to the extending direction of the word line(206) (see Fig 1 where some regions including 218 is offset from other regions including 218 toward a direction perpendicular to the extending direction of 206).

Re claim 8 Yoon discloses the memory device according to claim 1, further comprising:
a first contact structure(left 209) and a second contact structure(right 209), disposed between the substrate(201) and the first and second conductive pillars(left/right 218M respectively), wherein the first contact structure(left 209) is electrically connected to and overlapped with the first active region(left 203) and the first conductive pillar(left 218M), and the second contact structure(right 209) is electrically connected to and overlapped with the second active region(right 203) and the second conductive pillar(right 218M).

Re claim 11 Yoon discloses in Fig 1, 2A & 2B, please see modified Fig 2A in office action,  a memory device, comprising:
a substrate(201), having an active region(203);
an isolation structure(202), formed in the substrate(201) and laterally surrounding the active region(203);
a word line(206), formed in the substrate(201) and intersected with the active region(203) (see Fig 2B);
a bit line(210), extending above the substrate(201) and electrically connected (by way of 208) to the active region(203);
a conductive pillar(218M), disposed over the substrate(201) and electrically connected (by way of 218L/209) to the active region(203), wherein the bit line(210) and the conductive pillar(218M) are located at opposite sides of the word line(206) (see Fig 2B), and a top surface of the bit line(210) is aligned with or is lower than a bottom surface of the conductive pillar(218M) (see Fig 2A);
a landing pad(218H/219/220), disposed on and electrically connected to the conductive pillar(218M), wherein a sidewall of the conductive pillar(218M) is laterally recessed from a sidewall of the landing pad(218H/219/220)(since 218M is laterally recessed with respect to 218H/219/220, this may be interpreted as wherein a sidewall of the conductive pillar(218M) is laterally recessed from a sidewall of the landing pad), and a resistivity of the landing pad(218H/219/220) is lower than a resistivity of the conductive pillar(218M) (since the landing pad includes metal/metal silicide and the conductive pillar includes polysilicon, this may be interpreted as a resistivity of the landing pad is lower than a resistivity of the conductive pillar)[0062,0127]; and
a storage capacitor(230), disposed over and electrically connected to the landing pad(218H/219/220).

Re claim 12 Yoon discloses the memory device according to claim 11, further comprising:
a first contact structure(left 209), extending between and electrically connected to the active region(203) and the bit line(210) (by way of 203/208); and
a second contact structure(right 209), extending between and electrically connected to the active region(203) and the conductive pillar(218M).

Re claim 14 Yoon discloses the memory device according to claim 11, wherein a footprint area of the landing pad(218H/219/220) is greater than a footprint area of the conductive pillar(218M) (see Fig 2a).

Re claim 15 Yoon discloses the memory device according to claim 11, wherein an extending direction of the word line(206) is intersected with an extending direction of the bit line(210) and an extending direction of the active region(203) (see Fig 1 where 206 is intersected with line B-B’ and may therefore be interpreted as an extending direction of the word line(206) is intersected with an extending direction of the bit line(210) and an extending direction of the active region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Hwang (USPGPUB DOCUMENT: 2019/0348418, hereinafter Hwang).

Re claim 13 Yoon discloses the memory device according to claim 12, 

Yoon does not disclose wherein the first contact structure(left 209) is shorter than the second contact structure(right 209).

Hwang discloses in Fig 9B wherein the first contact structure(74) is shorter than the second contact structure(75).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Hwang to the teachings of Yoon in order to improve contact resistance [0176, Hwang]

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Wu (USPGPUB DOCUMENT: 2019/0109139, hereinafter Wu).

Re claim 9 Yoon discloses the memory device according to claim 1, and a first storage capacitor(left 230) and a second capacitor(right 230),

Yoon does not disclose further comprising: a first capacitor plug and a second capacitor plug, disposed on and electrically connected to the first and second landing pads(left/right 218H/219/220 respectively), respectively; and a first storage capacitor(left 230) and a second capacitor(right 230), disposed on and electrically connected to the first and second capacitor plugs, respectively. 

Wu discloses in Fig 7 further comprising: a first capacitor plug(left 42) and a second capacitor plug (right 42); and a first storage capacitor(left 44) and a second capacitor(right 44), disposed on and electrically connected to the first and second capacitor plugs, respectively. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Wu to the teachings of Yoon in order to electrically connect to the capacitor[0022, Wu].  In doing so, further comprising: a first capacitor plug(left 42 of Wu) and a second capacitor plug (right 42 of Wu), disposed on and electrically connected to the first and second landing pads(left/right 218H/219/220 respectively of Yoon), respectively


Re claim 10 Yoon discloses the memory device according to claim 9, wherein a footprint area of the first landing pad(left 218H/219/220) is greater than a footprint area of the first capacitor plug(left 42 of Wu), and a footprint area of the second landing pad(right 218H/219/220) is greater than a footprint area of the second capacitor plug(right 42 of Wu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819